Title: From George Washington to David Franks, 1 May 1758
From: Washington, George
To: Franks, David


To David Franks Esquire[Fort Loudoun, 1 May 1758]  
Sir:  
I shall be much obliged, if You would provide for me, and send immediately to this place, by the Bearers waggon, the following articles: vizt
As much green half-thicks’s, as will make indian-leggings for 1,000 men: if green can not be had, get white; if there is not enough of that, then get any other colour.
Two proper English pack-saddles, for carrying field-baggage on; and four wanteys suited to ditto. Three leading-halters—A travelling lettercase, with stands for ink, wafers, &c.—A pair of light shoe-boots, round toes, without linings, and jockey-tops—made of thin, english calf-skin, by the enclosed measure—A hair-cloth, to go under a field-bed. Half a dozen china cups & saucers.
Unless those articles come to hand speedily, they will be useless to me. Mr White, I believe, can furnish the Leggings, if you have them not by you; and may be usefully employed in providing the other Things (Boots and china excepted.) I sent a few weeks ago for 4 Pack-saddles; and the dutch man who undertook to procure them, brought common saddles, such as indian traders generally use, that were of little service to me.
Please to send your accompt with these things, and the money shall be paid to your order, or lodged with any person in this place, whom you shall think proper to direct.

I must beg to know how our paper-money passes with you; for I suppose I shall be under the necessity of paying in that currency, having little of another kind with us. I hope you will excuse the liberty I have here taken, without first knowing whether it would be agreeable to you. I am Sir, your most obedient, humble Servant,

G:W.
May the 1st 1758.

